United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-288
Issued: May 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2012 appellant filed a timely appeal from a June 18, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for a
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award for permanent impairment
of the right upper extremity.
FACTUAL HISTORY
On March 19, 2001 appellant, then a 44-year-old mail clerk, filed an occupational disease
claim (Form CA-2) alleging right carpal tunnel syndrome as a result of his federal employment

1

5 U.S.C. § 8101 et seq.

duties. By decision dated April 17, 2011, OWCP accepted his claim for right carpal tunnel
syndrome.2 Appellant was placed on a limited-duty assignment.
On May 3, 2012 appellant filed a claim for a schedule award. By letter dated May 10,
2012, OWCP requested that he submit an impairment evaluation from his attending physician in
accordance with the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2009). It provided him 30 days to submit the requested
impairment evaluation. No evidence was received.
By decision dated June 18, 2012, OWCP denied appellant’s claim for a schedule award.3
It found that the evidence of record did not establish permanent impairment.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.4 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of any employment injury.6 OWCP’s procedures
provide that, to support a schedule award, the file must contain competent medical evidence
which shows that the impairment has reached a permanent and fixed state and indicates the date
on which this occurred (date of maximum medical improvement), describes the impairment in
sufficient detail so that it can be visualized on review and computes the percentage of
impairment in accordance with the A.M.A., Guides.7
2

On February 12, 2004 appellant filed a recurrence claim (Form CA-2a) alleging that he sustained a recurrence of
disability on February 9, 2004. By decision dated April 14, 2004, OWCP denied his claim for recurrence.
3

The Board notes that appellant submitted additional evidence after OWCP rendered its June 18, 2012 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence to
OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
4

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

5

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
6

Tammy L. Meehan, 53 ECAB 229 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(b) (August 2002).

2

ANALYSIS
OWCP accepted appellant’s claim for right carpal tunnel syndrome due to a February 21,
2001 work-related injury. On May 3, 2012 appellant filed a claim for a schedule award. By
decision dated June 18, 2012, OWCP denied his schedule award claim after finding that he had
not submitted any evidence to establish that he sustained a permanent impairment resulting from
his work injury.
Appellant has not submitted sufficient evidence to establish that, as a result of his
employment injury, he sustained permanent impairment to a scheduled member. By letter dated
May 10, 2012, OWCP informed him of the evidence necessary to establish his schedule award
claim and specifically requested that he submit an impairment evaluation from an attending
physician in accordance with the sixth edition of the A.M.A., Guides. Appellant did not respond.
It is his burden of proof to establish that he sustained a permanent impairment of a scheduled
member as a result of an employment injury.8 The medical evidence must include a description
of any physical impairment in sufficient detail so that the claims examiner and others reviewing
the file would be able to clearly visualize the impairment with its resulting restrictions and
limitations.9 Appellant did not submit such evidence and thus, OWCP properly denied his
schedule award claim.10
On appeal appellant argued that he submitted the required medical evidence but that it
was not received prior to OWCP’s June 18, 2012 decision. He further stated that his physician’s
office manager requested an extension from OWCP for the 30-day deadline. OWCP, however,
did not receive the request until August 13, 2012, subsequent to the June 18, 2012 decision
denying appellant’s schedule award. As noted, evidence submitted by appellant after the
June 18, 2012 decision cannot be considered by the Board. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its decision.11 Appellant may
resubmit this evidence to OWCP and request reconsideration within one year of the Board’s
merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607. The record
before the Board does not contain evidence establishing permanent impairment and he failed to
meet his burden of proof.12
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

8

See supra note 6.

9

See A.L., Docket No. 08-1730 (issued March 16, 2009).

10

V.W., Docket No. 09-2026 (issued February 16, 2010); L.F., Docket No. 10-343 (issued November 29, 2010).

11

20 C.F.R. § 501.2(c)(1).

12

See supra note 6.

3

CONCLUSION
The Board finds that appellant has not established that he is entitled to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 18, 2012 is affirmed.
Issued: May 8, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

